Citation Nr: 1120602	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-27 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for VA death pension benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to December 1945.  He died in May 1969.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2009 decisions of the PMC at the RO in Milwaukee, Wisconsin, which denied entitlement to death pension.  The Board notes that the appellant is a resident of Tennessee and that the Nashville RO retains jurisdiction over her appeal.  

The Veteran requested a hearing before a Decision Review Officer at the RO but withdrew this request through her representative in March 2011 informal conference report.  Thus, the Board may proceed with an adjudication of the appellant's appeal.  38 C.F.R. § 20.704(d) (2010).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran married in December 1938.

2.  The Veteran died in May 1969.

3.  The appellant married H.D. on January [redacted], 1975.

4.  H.D. died on August [redacted], 2004.


CONCLUSION OF LAW

The appellant is precluded from recognition as the Veteran's surviving spouse for the purpose of receiving death pension benefits.  38 U.S.C.A. §§ 101(3), 103, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA and its implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Where the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As shown below, the undisputed facts preclude the appellant from being recognized as the surviving spouse of the Veteran for purposes of the death pension benefits to which she claims entitlement.  The claims for entitlement to these benefits must therefore be denied as a matter of law, and VCAA notice and assistance duties are thus inapplicable.

II. Recognition as a Surviving Spouse

The appellant claims entitlement to death pension benefits based on the Veteran's service.  She argues that her marriage to H.D. should not bar her claim to benefits.  For the reasons that follow, the Board concludes that the appellant's recognition as the surviving spouse of the Veteran is not warranted.

In order to qualify as a surviving spouse, a claimant must meet several criteria.  The claimant must be a person of the opposite sex legally married to the Veteran at the time of his death and must, with certain exceptions, have lived with the Veteran continuously from the date of marriage to the date of death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The evidence of record in the current appeal contains a December 1938 marriage license proving that the appellant was legally married to the Veteran.  There is no indication that the appellant and the Veteran had their marriage terminated prior to his death or that the appellant and the Veteran did not live with together from the date of marriage to the date of the Veteran's death in May 1969.  

In addition, a surviving spouse of a veteran must not have remarried, except as provided in 38 C.F.R. § 3.55.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(2).  Here, the appellant's claim lists a marriage to H.D. on January [redacted], 1975.  The appellant's claim also indicates that this marriage was terminated by H.D.'s death.  A death certificate shows the date of death as August [redacted], 2004.  The issue is therefore whether the appellant qualifies for any of the exceptions in 38 C.F.R. § 3.55, some of which are also listed in 38 U.S.C.A. § 103(d).

Remarriage of a surviving spouse will not bar the furnishing of benefits if the marriage was void or was annulled.  38 C.F.R. § 3.55(a)(1).  Here, there is no indication that the appellant's marriage to H.D. was void or annulled.  The appellant's marriage to the Veteran was terminated by reason of his death in 1969.  There is no legal reason based on the facts presented that the appellant's second marriage (to H.D.) should be considered void.  There is no allegation that the marriage was annulled.

On or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, shall not bar an otherwise eligible individual for surviving spouse benefits.  In this case, the appellant did remarry after January 1, 1971, but the marriage was terminated by H.D.'s death in 2004.  The exception does not apply.  

Several exceptions to the remarriage rule apply to benefits other than the death pension benefits currently sought on appeal.  Remarriage and termination of that marriage will not bar benefits for dependency and indemnity compensation, medical care for survivors and dependents, educational assistance, or housing loans.  See 38 C.F.R. § 3.55 (3), (4).  These provisions are not applicable.  

Certain exceptions apply to those who did not remarry, but held themselves out as married to another person after the death of the Veteran.  See 38 C.F.R. § 3.55 (5), (6), (7).  An exception exists for surviving spouses whose conduct or a relationship raised an inference or presumption of remarriage or other disqualifying conduct so long as the relationship or conduct terminated prior to November 1, 1990.  See 38 C.F.R. § 3.55 (8).  These exceptions do not apply.

Medical care for survivors and dependents benefits may also be awarded to a remarried surviving spouse, without regard to termination of the remarriage.  See 38 C.F.R. § 3.55 (9).  This is not the benefit at issue in the instant appeal.  The exception does not apply.

Finally, a surviving spouse who remarries after the age of 57 on or after January 1, 2004, may receive dependency and indemnity compensation, medical care for survivors and dependents, educational assistance, or housing loans.  38 C.F.R. § 3.55 (10).  The appellant's statements make much of this rule.  The appellant's and the Veteran's son, R.V., filed a July 2009 statement arguing that his mother was eligible under this rule.  The appellant has also submitted a Death Benefits for Survivors of Deceased Veterans pamphlet in support of her claim under this rule.  

The Board must reject these arguments.  First, the Board must emphasis that the appellant's present claim is one for death pension benefits.  Under the relevant statutes, pension benefits are a category of benefits separate and distinct from compensation, medical care, educational assistance and housing loans.  See generally 38 U.S.C.A. Chapters 11, 13, 17, 35, 37.  Thus, the rule regarding remarriage after the age of 57 does not apply to death pension cases.  Second, even if death pension benefits did fall under this rule, the remarriage in question must have occurred on or after January 1, 2004.  Unquestionably, the appellant's remarriage occurred in 1975.  Third, the Board notes some confusion due to language used in the benefits pamphlet.  The pamphlet was published by the Disabled American Veterans, a Veteran Service Organization.  While that information is generally correct, it is an incomplete summary of the law.  The Board and VA are not bound by the publications of a non-VA, non-governmental entity.  The Board must apply the full law, not merely the summarized version.  The Board concludes that the 57 years of age rule does not apply.  There are no other exceptions to the remarriage bar to benefits for death pension benefits.  See 38 C.F.R. §§ 3.50, 3.55.

Accordingly, the Board finds that the appellant was married to the Veteran at the time of his death, but that she remarried in 1975.  The law regarding eligibility for surviving spouse benefits in death pension benefits is clear.  Under the relevant law and regulations, the appellant is not entitled to recognition as the Veteran's surviving spouse.  There is no reasonable doubt to resolve in her favor.  Consequently, the benefit-of-the-doubt rule does not apply, and the appellant's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA death pension benefits purposes is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


